F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         MAR 31 1997
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    RUDOLPHO MUNOZ, aka Rudy P.
    Munoz,

              Plaintiff-Appellant,
                                                       No. 96-8075
    v.                                              (D.C. No. 96-CV-5)
                                                        (D. Wyo.)
    STACEY TENCIL MUNOZ, a minor
    child; TENCIL G. MUNOZ; JANET
    CRUZ, Case Worker; BASIN
    AUTHORITY, Wyoming Child
    Support Enforcement; DEPARTMENT
    OF FAMILY SERVICES; DIVISION
    OF PUBLIC ASSISTANCE AND
    SOCIAL SERVICES; and
    DEPARTMENT OF HEALTH AND
    SOCIAL SERVICES,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before BRORBY and KELLY, Circuit Judges, and CAUTHRON, ** District Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
       Honorable Robin J. Cauthron, District Judge, United States District Court
for the Western District of Oklahoma, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, plaintiff’s

request for oral argument is denied, and the case is ordered submitted without oral

argument.

      Plaintiff Rudolpho Munoz and defendant Tencil Munoz were divorced in

1981. A child, defendant Stacey Munoz, was born soon after the divorce. In

1993, the State of Wyoming sought and received a judgment of paternity against

Mr. Munoz, and in 1994, he was ordered to provide support for the child. The

Wyoming Supreme Court affirmed this judgment on appeal, and Mr. Munoz’s

subsequent petition for certiorari to the United States Supreme Court was denied.

      Following notification that pursuant to the state court judgment he owed

$36,979.69 in back child support, Mr. Munoz filed this action under 42 U.S.C.

§ 1983, claiming that the state proceedings violated his constitutional right to due

process, impaired his obligations of contract, and violated the privileges and

immunities clause. In addition, he filed motions for declaratory relief and for a

preliminary injunction preventing the defendants from further violating his

constitutional rights by collecting the child support arrearages.

      Defendants responded by asserting Eleventh Amendment immunity as to the

state entity defendants and defendants acting in their official capacities, and


                                         -2-
caseworker and qualified immunity. The district court dismissed Mr. Munoz’s

complaint for failure to state a claim upon which relief could be granted and

denied his motion to reconsider. Mr. Munoz appeals.

      “We review de novo the district court’s dismissal for failure to state a

claim.” Kidd v. Taos Ski Valley, Inc., 88 F.3d 848, 854 (10th Cir. 1996). “We

uphold a dismissal under [Rule] 12(b)(6) only when it appears that the plaintiff

can prove no set of facts in support of the claims that would entitle him to relief,

accepting the well-pleaded allegations of the complaint as true and construing

them in the light most favorable to the plaintiff.” Fuller v. Norton, 86 F.3d 1016,

1020 (10th Cir. 1996). We construe Mr. Munoz’s pro se pleadings liberally. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      “‘To state a valid cause of action under § 1983, a plaintiff must allege the

deprivation by defendant of a right, privilege, or immunity secured by the

Constitution and laws of the United States while the defendant was acting under

color of state law.’” Doe v. Bagan, 41 F.3d 571, 573-74 (10th Cir. 1994) (quoting

Hill v. Ibarra, 954 F.2d 1516, 1520 (10th Cir. 1992)). Here, the district court

concluded that Mr. Munoz had failed to establish any constitutional violation.

We agree.

      Mr. Munoz’s brief on appeal is lacking in any clear statement of his due

process argument. The district court correctly held that the retroactive application


                                          -3-
of the limitations period in the Act did not deprive Mr. Munoz of his

constitutional rights. See Vigil v. Tafoya, 600 P.2d 721 (Wyo. 1979); Chase Sec.

Corp. v. Donaldson, 325 U.S. 304, 315-16 (1945); Bernstein v. Sullivan, 914 F.2d

1395, 1400-03 (10th Cir. 1990).

      Next, Mr. Munoz argues that the state’s actions violate his constitutional

protection against impairment of contract. See U.S. Const. art. I, § 10, cl.1. The

district court properly rejected this argument because it was unable to identify an

existing contract between Mr. Munoz and the State of Wyoming or any other

party. Mr. Munoz has not clarified this point on appeal.

      The balance of Mr. Munoz’s contentions are without merit. Accordingly,

we AFFIRM the judgment of the United States District Court for the District of

Wyoming for substantially the reasons stated in its order dated May 14, 1996. We

construe Mr. Munoz’s pleading titled “Judicial Notice” as a motion to supplement

the record. Because the documents attached to the motion are irrelevant to this

disposition, the motion is DENIED.

      The mandate shall issue forthwith.


                                                    Entered for the Court


                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge



                                         -4-